DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 13-15 in the reply filed on 6/3/2022 is acknowledged.
Response to Amendment
	The amendment filed 6/3/2022 is entered and fully considered.
	Claims 9-12 are canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over BERNSTEIN et al. (US 4,396,693) in view of REIKE et al. (US 2010/0015327).
Regarding claims 1 and 15,
	BERNSTEIN teaches an electrode system for electrochemical cells (evidenced by the use of electrochemically active material) that is formed form a precursor electrode composition that includes electrode active material, polymer, pore former, and conductive carbon powder column 2 lines 16-33. The components are mixed intimately (homogenously) column 2 line 33. The composition is advantageously dry processed (process steps carried out without solvent) column 2 lines 52-58. The electrode composition is shapeable column 6 lines 38-50. Specifically, the composition is roll milled to form a sheet column 7 lines 7-34. The removal of the pore forming material can be done by using soluble material and leaching column 4 lines 46-66. The sheet is combined with (applied to) a current collector (substrate) column 7 lines 7-34. 
The reference does not teach applying the composition to the current collector (substrate) prior to removal of the pore forming material. However, RIEKE teaches forming a porous electrode by coating a composition onto a substrate followed by removal of a soluble pore former abstract. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to deposit the composition of BERNSTEIN directly onto the current collector substrate prior to pore formation a change in order of process steps with a reasonable expectation of success MPEP 2144.04.IV.C.
BERNSTEIN teaches the pore former is soluble and teaches the leaching solvent with water, acid, base, or organics column 4 line 57-68. The reference does not expressly teach using a liquid that is an electrolyte or a constituent of an electrolyte composition. However, when using pore former RIEKE teaches choosing a pore former that is soluble in electrolyte composition abstract. At the time of filing the invention it would have been prima facie obvious to use an electrolyte or electrolyte constituent as a solvent to remove the pore former to prevent contamination of the electrode/cell from other solvents. 
Regarding claim 2,
	As described above, BERSTEIN teaches mixing an intimate mixture. Mixing uses kinetic energy.
Regarding claim 3,
	BERNSTEIN teaches using a roll mill to form a sheet (compact electrode) out of the composition and combining with a current collector (substrate). The examiner notes that the composition is then is sheet form when it is “applied” to the substrate.
Regarding claim 4,
	The solubility of the pore former indicates that it is a solid prior to dissolution.
Regarding claim 6,
	The electrolyte constituent solvent in RIEKE can be DMC (dimethyl cellulose) [0016] which is liquid at room temperature.
Regarding claims 5 and 7,
	The pore former in RIEKE is ethylene carbonate (organic carbonate) [0016] which is solid at room temperature. At the time of filing the invention it would have been prima facie obvious to use the pore formed of RIEKE as a simple substitution of known pore formers. In addition, the organic carbonate can act as an electrolyte constituent.
Regarding claim 8,
	BERNSTEIN teaches the pore-formers are soluble in addition to having low melting temperatures so that they can be used as processing agents in addition to pore formers column 5 lines 41-50. The reference does not teach simultaneously heating/liquifying and dissolving in solvent.
Allowable Subject Matter
Claims 13 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The BERNSTEIN reference teaches using pore forming agents with relatively low melting points (below reaction temperature of active material) column 4 lines 43-45. However, even if the pore forming agent melts, the reference does not teach performing melting without a solvent present. The examiner notes that liquid electyrolyte is considered a solvent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712